Citation Nr: 0001587	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left clavicle fracture.

3.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to May 
1974.

This matter arises from various rating decisions rendered 
since August 1993 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas, 
which denied the benefits now sought on appeal.  Following 
compliance with the provisions of 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) in November 1995 for appellate disposition.

Following preliminary review, the Board remanded the case to 
the RO in March 1996 for additional development and 
adjudication.  After completing its action, the RO returned 
the case to the Board for further appellate consideration.

The RO notified the veteran by letter dated November 24, 
1998, that his appeal was being returned to the Board for 
appellate consideration.  In correspondence dated in February 
and April 1999, the veteran's attorney asked that he be 
furnished a copy of the veteran's claims folder, and that the 
Board stay its proceedings in this case for 30 days 
subsequent to releasing such information to him.  The Board 
then sent the pertinent copies of the veteran's claims folder 
to his attorney under cover dated June 16, 1999.  Following 
an additional stay in the proceedings, the veteran's attorney 
submitted additional written arguments under cover dated 
November 19, 1999.  These have been made a permanent part of 
the appellate record.

The Board observes that the issue of the veteran's 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was referred to the RO for adjudication in the Board's March 
1996 remand.  Subsequent to the remand, the RO considered and 
denied this claim in November 1997.  The issue was included 
in a November 1997 supplemental statement of the case.  
However, it does not appear that the veteran was provided 
proper notice of the determination and information regarding 
his appellate rights as to this issue.  Thus, although the 
veteran's attorney referenced this determination in written 
argument submitted to the Board dated in November 1999, the 
issue is not, at present, in appellate status.  As this issue 
has not been properly placed in appellate status, and the 
Board does not find it to be "inextricably intertwined" 
with the other issues currently on appeal pursuant to Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991), the matter is 
referred to the RO for all action deemed necessary.  

Moreover, preliminary review indicates that the issue of the 
veteran's entitlement to an increased rating for residuals of 
a fracture of his left clavicle is not yet ready for 
appellate disposition.  As such, it will be addressed in 
greater detail in the REMAND section of this decision.  


FINDINGS OF FACT

1.  In April 1984, the RO denied the veteran service 
connection for an acquired 
psychiatric disorder; the veteran was notified of that 
decision by letter dated April 24, 1984, but did not appeal.

2.  Additional evidence submitted since the RO's April 1984 
denial consists of reports of the veteran's VA treatment and 
examination, and testimony given by the 
veteran and his spouse at a personal hearing; this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The evidence of record includes the opinion of a VA 
physician to the effect that the veteran's current 
psychiatric problems are likely related to his military 
service.

4.  The veteran's disabilities include bipolar affective 
disorder, a left shoulder disability, and hypertension; he 
has a high school education, and has been employed as a 
laborer and hair stylist; he is 45 years of age.

5.  The veteran's ratable disabilities preclude him from 
engaging in any form of gainful employment consistent with 
his age and work experience.


CONCLUSIONS OF LAW

1.  The RO's April 1984 decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1999).

2.  The evidence received subsequent to the RO's April 1984 
decision is new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran is unemployable by reason of his permanent 
disabilities.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Regarding Service Connection 
for an 
Acquired Psychiatric Disorder

The veteran claims to have developed a psychiatric disorder 
during active military service.  He cites his attempted 
suicide while on active duty in support thereof.

The RO last denied the veteran service connection for an 
acquired psychiatric disorder in April 1984.  That 
determination became final in the absence of a timely appeal.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the 
first question to be answered is whether new and material 
evidence has been presented which would justify a "reopening" 
of the claim as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the subject matter under consideration, which is neither 
redundant nor cumulative of evidence previously submitted and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

In denying the veteran's claim for service connection for an 
acquired psychiatric disorder in April 1984, the RO held, in 
effect, that such a disability was not manifested in service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Pertinent evidence which was of record when the RO rendered 
it's April 
1984 decision included the veteran's service medical records, 
various statements from the veteran, and various reports of 
the veteran's private and VA medical treatment and 
examination from 1974 to 1984.  Nowhere was there evidence of 
the presence of an acquired psychiatric disorder.  Although 
service medical records 
indicated that the veteran apparently attempted to commit 
suicide on September 4, 1972, by ingesting alcohol and 
Clorox, this was found to be the result of an immature 
personality.  During the veteran's separation examination 
conducted in April 1974, he was found to be normal both 
neurologically and psychiatrically.  Although the veteran 
complained of being nervous, he attributed this to inactivity 
following an automobile accident during the previous year.  
The RO evaluated the evidence of record and, in April 1984, 
held that it failed to demonstrate that the veteran had an 
acquired psychiatric disorder as a result of his military 
service.  Service connection was denied accordingly.

Pertinent evidence submitted since the RO rendered its April 
1984 denial includes various statements and testimony offered 
by the veteran and his wife, as well as reports of various VA 
medical treatment and examinations conducted since 1984.  
Also of record are the reports of the veteran's private 
medical treatment since that time.  These indicate that the 
veteran now has a bipolar affective disorder with psychotic 
features, and suggest further that this disability was 
manifested during the veteran's military service.  In March 
1997, the veteran was afforded a VA psychiatric evaluation as 
part of a general medical examination.  The examining 
physician concluded that the veteran's diagnosed bipolar 
disorder most likely originated during military service.

Given the foregoing, the evidence submitted subsequent to the 
RO's April 1984 denial is new and material as contemplated by 
38 C.F.R. § 3.156, because it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the evidence submitted is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5108.

Moreover, this claim is well grounded.  To establish that a 
claim for service connection is well grounded, a veteran must 
demonstrate the incurrence or aggravation of a disease or 
injury in service, see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) and Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991); the existence of a current disability, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and a nexus between 
the in-service injury or disease and the current disability, 
see Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno, 6 Vet. App. at 469.  On its face, the 
evidence of record tends to indicate the presence of a 
psychiatric disorder that is related to the veteran's 
military service.  As such, VA has a duty to assist the 
veteran in the development of this claim.  See 38 U.S.C.A. 
§ 5107(a).  This, too, will be addressed in greater detail in 
the REMAND section of this decision.

II.  Entitlement to Nonservice-Connected Pension Benefits

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent 
and total disability ratings for pension purposes are 
authorized for disabling conditions which are not a result of 
the veteran's own 
willful misconduct.  38 C.F.R. § 3.342.  Total disability 
will be considered to exist where there is an impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the lifetime of the disabled veteran.

In the instant case, the RO has assigned a combined 
40 percent rating for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (1999).  However, upon 
closer examination, the Board finds that the veteran's 
bipolar affective disorder with psychotic features warrants a 
70 percent disability evaluation.  In this regard, a bipolar 
disorder shall be evaluated as 70 percent disabling when 
occupational and social impairment is such that it results in 
deficiencies in most areas such as work, family relations, 
judgment, or mood due to such symptoms as suicidal ideation, 
impaired impulse control, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999).  In the instant case, the record indicates that the 
veteran has been hospitalized on numerous occasions as the 
result of poor impulse control attributable to his 
psychiatric disorder.  In addition, he has been unable to 
work since 1995.  This is due primarily to his psychiatric 
disorder.  Moreover, the veteran must be maintained on 
various psychotropic medications which have been only 
minimally successful in controlling symptomatology associated 
with this disability.  This, coupled with his other primary 
disabilities to include residuals of a fracture of the left 
clavicle and scapula, and hypertension, combine to meet the 
schedular requirements set forth in 38 C.F.R. §§ 4.16, 4.17.

The record further indicates that the veteran has only a high 
school education with some training and experience in 
hairdressing, and work experience as a laborer.  He has not 
worked since March 1995, and he currently is 45 years of age.  
The Board notes that the above-cited disabilities are of 
relatively long standing, and are not likely to improve in 
the future.  This, along with the veteran's age, relatively 
limited 
education, and relatively limited work experience support the 
conclusion that he is unemployable.  Therefore, entitlement 
to a permanent and total disability rating for pension 
purposes is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.340, 3.342.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened and to this extent 
only, the claim is granted.

A permanent and total disability rating for pension purposes 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In its March 1996 remand, the Board noted that it had been a 
number of years since the veteran's service-connected 
residuals of a left clavicle fracture had been formally 
examined.  The Board also noted that the veteran had 
sustained a number of other injuries to his left shoulder 
area since discharge from military service.  As was pointed 
out, the duty to assist includes aiding a claimant in 
developing pertinent facts, from whatever source; this duty 
is neither optional nor discretionary, and where the record 
before the Board is otherwise inadequate, remand is mandatory 
rather than permissive.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  In response, the RO scheduled the 
veteran for a VA examination; however, it does not appear 
that the veteran's claims folder was available to the 
examiner.  Nor did the examiner address the specific 
questions posed by the Board.  Without a clear history of the 
various left shoulder injuries sustained by the veteran, the 
examining physician is not in a position to distinguish the 
symptomatology attributable to the veteran's service-
connected left clavicle disability and other disorders later 
incurred.  Moreover, without specific information regarding 
the functional loss of use and painful motion of the left 
shoulder area specifically attributable to the residuals of a 
fracture of the veteran's left clavicle, the Board is not in 
a position to accurately assess the level of disability 
attributable thereto.

In addition, the record as currently constituted reflects 
inconsistencies that are sufficient enough in number with 
regard to the etiology of the veteran's currently diagnosed 
psychiatric disorder so as to warrant further medical 
opinion(s) prior to final appellate disposition.  Such 
opinion(s) must be based upon both the veteran's medical 
history and current psychiatric findings to ensure that he 
has been accorded due process of law.

In view of the foregoing, this case again is REMANDED to the 
RO for action as follows:

1.  The veteran should be requested to 
undergo a special VA orthopedic 
examination of the left shoulder.  The 
claims folder must be available to, and 
be reviewed by, the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should 
distinguish symptomatology associated 
with the residuals of a fracture of the 
left clavicle sustained during military 
service in contrast to other residual 
disability associated with the left 
shoulder as a result of post-service 
injuries.  The examination report should 
reflect the range of motion of the left 
shoulder, any weakness noted during range 
of motion testing, and any impairment 
resulting from lack of coordination 
and/or pain as evidenced by the visible 
behavior of the veteran when attempting 
to undertake the various shoulder 
movements.  Again, the examiner must 
indicate which of the foregoing is the 
result of the residuals of the inservice 
fracture of the veteran's left clavicle.  
The examination report should include a 
complete rationale for each conclusion 
and opinion expressed.

2.  The veteran should be requested to 
undergo a special VA psychiatric 
examination by a board of two 
psychiatrists who have not previously 
examined him, if possible.  The claims 
folder should be available to, and be 
reviewed by, the examiners in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished.  
The examiners should indicate whether it 
is as likely as not that any psychiatric 
disability currently diagnosed is 
etiologically related to the veteran's 
military service.  Each examiner should 
give a complete rationale for each 
opinion and conclusion expressed. 

3.  The RO should review the examination 
reports and determine if they are in 
compliance with this REMAND.  Any report 
that is not in compliance should be 
returned for corrective action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If the benefits sought on 
appeal are not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  BY this 
REMAND the Board intimates no opinion regarding the final 
disposition of the claims.  The veteran is free to submit any 
additional evidence he 

desires to have considered in connection with his current 
appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


